DETAILED ACTION
1)       Applicant’s election without traverse of invention I, drawn on claims 1-18, in the reply filed on 1/31/2022, is acknowledged.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
2)       Claim 19 status identifier is to recite - (Withdrawn) - . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 1-18, are rejected under 35 U.S.C. 103 as being unpatentable over Dalebroux et al. (US 5,672,434) in view of Mizuguchi et al. (US 5,937,573). 
Claims 1, 4: Dalebroux discloses a paper sheet mulch (Abstract).  The paper sheet mulch includes: largely cellulosic papermaking fibers based on the dry weight of the sheet (Dalebroux, col. 4, lines 3-5; col. 5, lines 9-10); a basis weight of from about 37 g/m2 to 97 g/m2 (Dalebroux, col. 3, line 45 to col.4, line 2) (or about 22.7 lb/3000 ft2 to 59.6 lb/3000 ft2); a machine-direction stretch of at least about 5 % and a cross machine-direction stretch of at least about 5 % (Dalebroux, col. 3, lines 21-22).  Dalebroux does not specifically teach that the paper sheet mulch includes at least about 75 % cellulosic papermaking fibers, however, it would have been obvious to one skilled 
Claim 2: the invention is disclosed per claim 1, above.  Mizuguchi discloses a paper sheet mulch that includes from 10 % to 88 % recycled cellulosic fibers based on the dry weight of the paper sheet (Mizuguchi, col. 2, lines 39-42).  
Claim 3: the invention is disclosed per claim 2, above.  Corrugated cardboard pulp is disclosed (col. 2, lines 48-50) and in Example 1 (Mizuguchi, col. 6) 40 parts by weight of corrugated cardboard pulp is disclosed.   Paperboard is disclosed in Dalebroux (col. 5, line 9).
Claim 5: the invention is disclosed per claim 1, above.  Contact angle with water of at least 70 degrees is disclosed (Dalebroux, col. 6, lines 41-45).
Claims 6, 15, 16, 17, 18: the invention is disclosed per claim 1, above.  The paper sheet kappa number, machine direction tensile strength, cross machine tensile strength, cross machine stretch, water absorption rate, machine direction wet tensile prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
Claims 7-9: the invention is disclosed per claim 1, 7, above.  At least one opacity modifier, such as, carbon black, is disclosed.  It is distributed uniformly throughout the sheet (Dalebroux, col. 8, lines 13-21).   The paper substrate includes copper compound (Dalebroux, claims 6, 16).
Claim 10: the invention is disclosed per claim 1, above.  The coating includes alkenyl succinic anhydride (Dalebroux, col. 11, lines 33-45).
Claim 11: the invention is disclosed per claim 1, above.  A strength additive, such as, urea formaldehyde, is disclosed (Dalebroux, claims 4, 12, 20).
Claim 12: the invention is disclosed per claim 1, above.   A dry strength additive, such as, starch, is disclosed (Dalebroux, col. 7, lines4-7).                                                                                                                                                
Claim 13: the invention is disclosed per claim 1, above.  The sheet is a single sheet (Dalebroux, col. 4, lines 26-30),
Claim 14: the invention is disclosed per claim 1, above.  The sheet caliper is not disclosed, however, it would have been obvious to one skilled in the art that the sheet caliper be optimized in order to improve the performance of the paper sheet mulch. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4)        Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/094,199.   Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the copending application claims disclose a paper sheet mulch having same or similar of the following: amount of cellulosic papermaking fibers, a basis weight, an opacity, a machine direction stretch and machine direction tensile strength.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748